Citation Nr: 1820648	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-28 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Jacques P. Deplois, Attorney at Law


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel





INTRODUCTION

The Veteran had a period of initial active duty for training from January 2006 to July 2006, and a period of active service from May 2007 to May 2008, during which she was activated from Reserve service in support of Operation Iraqi Freedom.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.  Jurisdiction of the case has been transferred to the VA RO in San Diego, California.

In August 2014, the Veteran withdrew her request for a Board hearing.

In October 2016, the Board remanded these matters for further development.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's left shoulder strain is related to service.

2.  The evidence is at least evenly balanced as to whether the Veteran's right shoulder strain is related to service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a left shoulder strain have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a right shoulder strain have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Given the favorable action taken below concerning the claim on appeal, the Board will not discuss further whether those duties have been accomplished.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The Veteran contends she has right and shoulder disabilities due to service.  In the Veteran's December 2012 VA 21-526 Veterans Application for Compensation or Pension, she indicated that bilateral shoulder pain began while she was in service between 2007 and 2008.  In her February 2014 Notice of Disagreement (NOD), the Veteran elaborated that her shoulders hurt on and off while she was deployed in Iraq where she was required to do heavy lifting.

The Veteran's service treatment records (STRs) do not contain any complaints of or treatment for either of the Veteran's right or left shoulder.  

September 2008 VA treatment notes indicated left shoulder pain.  In a June 2009 VA treatment record, the Veteran complained of bilateral shoulder pain that comes and goes. 

On a March 2017 shoulder and arm conditions disability benefits questionnaire (DBQ), the examiner diagnosed the Veteran with a shoulder strain of both the left and right shoulders.  The examiner opined that the Veteran's right and left shoulder disabilities are less likely than not (50 percent or less probability) incurred in or was caused by events in service.  The examiner reasoned that there were no pertinent medical records to suggest the Veteran had a shoulder disability or complaints during service.  The examiner also reasoned that the first documented incident of reported shoulder pain was several months after leaving service and that the Veteran denied shoulder pain at the time of her separation examination.  The examiner noted that in February 2008 post deployment health assessment, muscle aches were noted but were unspecified, and that left shoulder pain was noted in September 2008, "however that was after her service."  The examiner reasoned that, given the lack of documented reports of shoulder pain during service, it was likely that the Veteran had shoulder pains during service that resolved and were thus not reported. 

As indicated above, the examiner did not fully address the Veteran's contentions of shoulder pain during service.  Rather, the examiner opined that the Veteran likely had shoulder pains that resolved and thus were not reported.  The examiner then focused on a lack of evidence of treatment between the Veteran's in-service bilateral shoulder pain and her right shoulder strain and left shoulder strain.  However, the lack of treatment is not dispositive if there is competent, credible evidence of symptoms during the relevant time period, as is the case here.  Thus, the opinion is inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that a VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that her claim for service connection could be proven without contemporaneous medical evidence").

At this point, even though a remand with the directive of obtaining yet another nexus opinion regarding the etiology of the right shoulder strain and left shoulder strain could be ordered, it would not be appropriate because a request for another opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  There is evidence of in-service bilateral shoulder pain, and competent and credible lay evidence of continuous bilateral shoulder pain from her time in service to the present.  Additionally, right and left shoulder pain was documented in post-service treatment records only four months after separation.  The Board also finds it plausible that the Veteran hurt her shoulders lifting heavy objects after being activated from the Reserves to active duty service in Iraq as a field radio operator.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  This is a sufficient basis on which to establish a nexus between the current right shoulder and left shoulder strain and the in-service bilateral shoulder pain in the circumstances of this case.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's right and left shoulder strain are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for these disabilities is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left shoulder strain is granted.

Service connection for a right shoulder strain is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


